Citation Nr: 0819700	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  03-08 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent, effective June 20, 2001, and in excess of 30 
percent, effective May 10, 2004, for a skin disability.

2.  Entitlement to an increased evaluation for service-
connected exercised-induced compartment syndrome with history 
of shin splints, right lower extremity, currently rated 10 
disabling.

3.  Entitlement to an increased evaluation for service-
connected exercised-induced compartment syndrome with history 
of shin splints, left lower extremity, currently rated 10 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
February 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran testified at a hearing in April 
2005 before the undersigned Acting Veterans Law Judge.  The 
appeal was remanded by the Board for additional development 
in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran attended a VA examination for his compartment 
syndrome in December 2006.  The examiner discussed various 
problems with the veteran's legs, including swelling, 
constant pain, numbness, decreased strength, and decreased 
range of motion.  It is unclear from this report which of the 
veteran's symptoms are due to his service-connected 
compartment syndrome of the left and right legs and which are 
due to a non-service-connected neurologic disorder.  A new 
examination is needed.

The veteran submitted additional evidence, namely VA and 
private medical treatment records and records relating to 
time missed at work. The veteran submitted written waivers of 
review of that evidence by the agency of original 
jurisdiction for only some of this new evidence.  38 C.F.R. § 
20.1304.  As this case is being remanded, the RO will have 
the opportunity to consider the evidence submitted to the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

While the veteran has submitted many of his treatment records 
from the VA medical facility in Biloxi, Mississippi, it does 
not appear that VA has endeavored to obtain a complete copy 
of these records.  These should be obtained.

In August 2007, service connection for a skin disability was 
granted.  The veteran filed a notice of disagreement with the 
assigned evaluations in September 2007.  A statement of the 
case (SOC) has not yet been issued.  Manlincon v. West, 12 
Vet. App. 238 (1998).

The veteran is entitled to an SOC which addresses his claim 
of entitlement to a higher initial rating for a skin 
disability, if that has not already been done.  Manlincon, 
supra; VAOPGCPREC 16-92.  The issue should be returned to the 
Board after issuance of the SOC only if the veteran files a 
timely substantive appeal.  The veteran should be informed 
that the submission of a substantive appeal as to this issue 
has not been accomplished, and the veteran should be 
specifically advised as to the length of time he has to 
submit a timely substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an opportunity 
to submit or identify any evidence 
pertinent to his claim that he is 
entitled to a higher initial rating for 
a skin disability, including VA 
treatment records.

2.  Obtain the veteran's complete and 
current VA treatment records, including 
records from the VA facility in Biloxi, 
Mississippi.

3.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to a VA examiner.  Pertinent 
documents should be reviewed.  The 
examiner should conduct a complete 
history and physical.  The examiner 
should describe those lower extremity 
manifestations that are "as likely as 
not" due to bilateral service-
connected compartment syndrome.  These 
symptoms should be distinguished from 
those that are more likely than not due 
to a non-service-connected neurological 
disorder.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

4.  Issue a SOC as to the claim for a 
higher initial rating for a skin 
disorder, if that has not already been 
done.  Manlincon, supra.  If the 
decision issued in the SOC remains 
adverse to the veteran, the veteran 
should be informed that he must file a 
timely and adequate substantive appeal 
if he wishes to appeal the claim to the 
Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  The veteran 
must be informed of the time period 
allowed for perfecting a timely appeal, 
including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form 
letter.

5.  After completing the above action, 
the claims for increased ratings for 
compartment syndrome of the left leg and 
the right leg should be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case 
should be provided to the veteran and 
his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

Thereafter, the claim for a higher initial rating for a skin 
disability should be returned to the Board for further 
appellate consideration only if the veteran submits a timely 
substantive appeal and all other procedural due process has 
been completed.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

